internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-163800-02 date date legend taxpayer shareholders amount amount amount amount amount plr-163800-02 amount x y date date year year year state commercial real_estate residential real_estate undeveloped lots plr-163800-02 dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling on behalf of taxpayer that rental income earned by taxpayer at its commercial real_estate residential real_estate and undeveloped lots collectively referred to as properties will not be treated as passive_investment_income under sec_1362 of the internal_revenue_code this letter responds to your request facts taxpayer was incorporated in state on date for the purpose of owning and operating commercial and residential real_estate taxpayer is owned by shareholders taxpayer has accumulated_earnings_and_profits and intends to make an election under sec_1362 to be an s_corporation effective date properties owned by taxpayer are all located in state taxpayer conducts its activities related to properties directly through its x full time office employees and its y full time residential apartment managers taxpayer through its employees negotiates and signs leases approves all purchases schedules oversees and inspects all repairs and capital improvements negotiates financing settles tenant disputes makes personnel decisions markets its units to potential tenants performs all bookkeeping tasks and maintains the properties in the year fiscal_year taxpayer received or accrued amount in rents and paid_or_incurred amount in relevant expenses less depreciation in the year fiscal_year taxpayer received or accrued amount in rents and paid_or_incurred amount in relevant expenses less depreciation in the year fiscal_year taxpayer received or accrued amount in rents and paid_or_incurred amount in relevant expenses less depreciation taxpayer requests a ruling that income received from the properties is income from an active trade_or_business and will not be considered rents under sec_1 c ii b thus the income received from the properties will not be passive_investment_income under sec_1362 law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided in sec_1362 the term passive_investment_income means gross_receipts derived plr-163800-02 from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1_1362-2 of the income_tax regulations provides that for purposes of defining passive_investment_income rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in the active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business whether significant services are performed or substantial costs are incurred in the rental business is determined based on all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based on the facts submitted and representations made we conclude that the income taxpayer received from properties is considered income from an active trade_or_business and is not to be treated as passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code specifically we express or imply no opinion regarding taxpayer’s eligibility to be an s_corporation under sec_1361 further the passive_investment_income rules of sec_1362 are entirely independent from the passive_activity rules of sec_469 and we express or imply no opinion herein with respect to the applicability of sec_469 to taxpayer or shareholders this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to taxpayer and its authorized representative sincerely yours jeanne m sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
